Citation Nr: 1813554	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-22 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for hiatal hernia.

3. Entitlement to service connection for bilateral sacroiliac joint. 

4. Entitlement to a rating in excess of 10 percent for left foot degenerative joint disease and calcaneal spur. 

5. Entitlement to a compensable rating for right ankle degenerative joint disease status post malleolus avulsion facture. 

6. Entitlement to a compensable rating for bilateral elbow tendonitis. 

7. Entitlement to a compensable rating for bilateral knee degenerative joint disease. 

8. Entitlement to a compensable rating for sinusitis. 

9. Entitlement to a compensable rating for allergic rhinitis. 

10. Entitlement to a compensable rating for left shoulder degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1989 to January 2000 and from October 2003 to March 2011.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Winston-Salem, North Carolina, Regional Office (RO). The RO in Baltimore, Maryland has current jurisdiction.

In June 2017, the Veteran was afforded a central office hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The issues of entitlement to service connection for left ear hearing loss, hiatal hernia, and bilateral sacroiliac joint and the issues of a entitlement to an increased rating for left foot degenerative joint disease and calcaneal spur, right ankle degenerative joint disease status post malleolus avulsion facture, bilateral knee degenerative joint disease, and left shoulder degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the period on appeal, the Veteran's bilateral elbow tendonitis has been characterized by no more than painful motion with no limitation on the Veteran's range of motion.

2. During the period on appeal, the Veteran's sinusitis has been characterized by no more than antibiotic treatment lasting less than four to six weeks with no incapacitating episodes.

3. During the period on appeal, the Veteran's allergic rhinitis has been characterized by no more than antibiotic treatment lasting four to six weeks with no incapacitating episodes and no nasal blockages that constitute greater than a 50 percent blockage on each side or a complete blockage on one side.


CONCLUSIONS OF LAW

1. The criteria for a rating of 10 percent for bilateral elbow tendonitis have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2016).

2. The criteria for a compensable rating for sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.97, Diagnostic Code 6513 (2016).

3. The criteria for a compensable rating for allergic rhinitis have not been met. 38 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). 

Diagnostic Code 5206 (forearm, limitation of flexion) provides a rating of: zero (0) percent for flexion limited to 110 degrees in the minor or major forearm; 10 percent for flexion limited to 100 degrees in the minor or major forearm; 20 percent for flexion limited to 90 degrees in the minor or major forearm; 20 percent for flexion limited to 70 degrees in the minor forearm; 30 percent for flexion limited to 70 degrees in the major forearm; 30 percent for flexion limited to 55 degrees in the minor forearm; 40 percent for flexion limited to 55 degrees in the major forearm; 40 percent for flexion limited to 45 degrees in the forearm; and 50 percent for flexion limited to 45 degrees in the major forearm. 38 C.F.R. § 4.124a, Diagnostic Code 5206 (2016).

Under Diagnostic Code 6513 a 10 percent rating is warranted for one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 30 percent rating is warranted for three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries. 38 C.F.R. § 4.97, Diagnostic Code 6513 (2016). 

There is one note provision associated with Diagnostic code 6513:

Note (1): An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. Id.

Under Diagnostic Code 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side. A maximum rating of 30 percent is warranted when polyps are present. 38 C.F.R. § 4.97, Diagnostic Code 6522.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 


A. Bilateral elbow tendonitis

In December 2011, the Veteran was afforded a VA examination. The Veteran noted weakness, pain, and numbness but no symptoms of giving way, lack of endurance, deformity, or tenderness. Upon examination the Veteran's range of motion measurements included flexion of 0 to 145 degrees, supination of 0 to 85 degrees, and pronation of 0 to 80 degrees. 

In February 2013, April 2013 and April 2014 the Veteran submitted summaries of his disability which are reiterated in his June 2014 lay statement and June 2017 hearing testimony. 

In a June 2014 lay statement the Veteran noted pain in his elbows when he attempts to use them normally. 

In the Veteran's June 2017 hearing testimony he stated that he experiences bilateral recurring numbness in his arms and hands. He reported that he was diagnosed with a bilateral ulnar nerve compromise. 

Based on a careful review of all of the evidence throughout the appeal period, the Board finds that the Veteran's bilateral elbow disabilities warrant a 10 percent evaluation for painful motion. A higher rating is not warranted because the evidence does not demonstrate a decreased limitation of motion of the elbows, as indicated in the Veteran's December 2011 VA examination. 

Thus, the Board finds that a 10 percent evaluation is warranted for functional loss of the joint. Though the Veteran has reported pain and weakness, these symptoms do not interfere with his overall range of motion.


B. Sinusitis and allergic rhinitis

The Veteran's symptoms for sinusitis and allergic rhinitis are similar and the two disabilities will be addressed together for efficiency. 

In December 2011, the Veteran was afforded a VA examination. The Veteran reported allergies since January 2007 and states that during episodes he is not incapacitated. The examiner also noted that antibiotics are sometimes used for treatment but for less than four weeks. The Veteran also indicated experiencing a sinus condition since December 2006. The Veteran reported that he is not incapacitated as a result of his sinuses but that he does undergo treatment lasting four to six weeks. 

In February 2013, April 2013 and April 2014 the Veteran submitted summaries of these disabilities which are reiterated in his June 2014 lay statement and June 2017 hearing testimony. 

In a June 2014 lay statement the Veteran noted obstructions to his nasal passages and recurring medical consultations for his sinus symptoms.

In the Veteran's June 2017 hearing testimony he noted that he has flare-ups at night which cause blockages, and difficulty breathing during sleep. The Veteran also reported frequent sinus infections with approximately 15 consultations in 2016 for various symptoms in the ear, nose and throat area. 

The Veteran's sinusitis and allergic rhinitis are evaluated under two separate Diagnostic Codes, 6513 and 6522, respectively. 

During the period on appeal, the Veteran's sinusitis has been characterized by no more than antibiotic treatment lasting less than four to six weeks with no incapacitating episodes. Given the Veteran's sinusitis symptoms the Board finds that a compensable rating under Diagnostic Code 6513 is not warranted because the Veteran does not experience incapacitating episodes. 

During the period on appeal, the Veteran's allergic rhinitis has been characterized by no more than antibiotic treatment lasting four to six weeks with no incapacitating episodes and no nasal blockages that constitute greater than a 50 percent blockage on each side or a complete blockage on one side. Given the Veteran's symptoms the Board finds that a compensable rating under Diagnostic Code 6522 is not warranted because the Veteran does not have nasal blockages that constitute greater than a 50 percent blockage on each side or a complete blockage on one side.


ORDER

A rating of 10 percent for bilateral elbow tendonitis is granted.

A compensable rating for sinusitis is denied. 

A compensable rating for allergic rhinitis is denied. 


REMAND

Remand is necessary for the Veteran's service connection claims of left ear hearing loss because the Veteran has asserted his hearing has worsened since his last VA examination in December 2011. 

Remand is necessary for the Veteran's claim of hiatal hernia to determine the etiology of the condition and evaluate whether the condition classifies as an undiagnosed illness.

Remand is necessary for the Veteran's service connection claim for bilateral sacroiliac joint because the Veteran has not received a full examination or nexus opinion regarding this disability. 

Remand is also necessary for the Veteran's increased rating claims for left foot degenerative joint disease, right ankle degenerative joint disease, bilateral knee degenerative joint disease, and left shoulder degenerative joint disease because the Veteran has asserted these conditions have worsened since his last VA examination in December 2011. 

The Board also notes that the Veteran indicated at his June 2017 hearing and in an August 2017 communication that he is having difficulty collecting the necessary medical records from his providers to add to his file. As part of the VA duty to assist, remand is necessary to obtain these records from the Veteran's various medical care providers. 

The case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his left ear hearing loss, hiatal hernia, bilateral sacroiliac joint, left foot degenerative joint disease, right ankle degenerative joint disease, bilateral knee degenerative joint disease, and left shoulder degenerative joint disease. After acquiring this information and obtaining any necessary authorization, obtain and associate any pertinent records with the claims file or e-folder. 

2. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the etiology of his left ear hearing loss. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In an August 1989 in-service medical examination the Veteran's audiology test results were 0, 0, 0, 0, and 5 decibels in the right ear and 0, 0, 0, 0, and 0 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.

* In March 2009 the Veteran received an audiological examination. His audiology test results at that time were 5, 5, 0, 5, and 10 decibels in the right ear and 0, 5, 0, 10, and 25 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. Speech audiometry testing was not conducted and no functional loss was noted on this examination. 

* In December 2010 the Veteran received an audiological examination. His audiology test results at that time were 5, 5, 0, 5, and 10 decibels in the right ear and 0, 5, 0, 10, and 25 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear. The audiologist did not indicate whether the Maryland CNC wordlist was used. Therefore, the Board affords this examination less probative value. Based on these results, the VA examiner concluded the Veteran did have sensorineural hearing loss in his left ear. The examiner did not note functional impairment but did indicate that the Veteran experiences high pitched tinnitus in his left ear. 

* In December 2011, the Veteran was afforded a VA examination. The Veteran reported exposure to combat arms, heavy weapons, heavy vehicles, demolitions, airborne operations exposure and multiple combat exposure to explosive blasts. The Veteran reported experiencing hearing loss and tinnitus in his left ear beginning in the mid-1990s. His audiology test results at that time were 5, 0, -5, 0, and 5 decibels in the right ear and 5, 5, -10, 5, and 25 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear. The examiner noted functional loss including difficulty hearing and difficulty sleeping due to tinnitus. 

* In February 2013, April 2013 and April 2014 the Veteran submitted summaries of his disability which are reiterated in his June 2014 lay statement and June 2017 hearing testimony. 

*In a June 2014 lay statement the Veteran reported consistent exposure to loud noises from weapons, aircraft, and explosions. 

* In the Veteran's June 2017 hearing testimony he reported that he had not had a hearing examination since December 2011 but that his hearing had declined since that time. The Veteran also noted that he has not had significant exposure to high noise environments since service separation. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner must provide an opinion as to whether the Veteran's left ear hearing loss began during a period of active service, or existed prior to service and was aggravated by service. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

3. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the etiology of his hiatal hernia. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished.

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* The Veteran's service treatment records (STRs) do not show complaints of hiatal hernia symptoms during service.

* In post deployment health assessments in August and September 2010, the Veteran denied frequent indigestion. 

* In December 2011, the Veteran reported a history of abdominal pain at a VA examination. 

* In February 2013, April 2013 and April 2014 the Veteran submitted summaries of his disability which are reiterated in his June 2014 lay statement and June 2017 hearing testimony. 

* In a June 2014 lay statement the Veteran noted a June 2011 abdominal scan that indicates the presence of a hiatal hernia. 

* In the Veteran's June 2017 hearing testimony he reported multiple gastrointestinal symptoms throughout 2011 and 2012. The Veteran noted that he mainly experienced symptoms in his chest and upper esophagus area but he would feel pain and bloating migrating downward. The Veteran also stated that his symptoms resolved at the end of 2012 but he was not sure which medicine provided relief. The Veteran also reported serving in the Persian Gulf immediately before retirement but never receiving a Gulf War examination. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner must provide an opinion as to whether the Veteran's hiatal hernia began during a period of active service, or existed prior to service and was aggravated by service. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

d. The examiner should also determine whether the Veteran's hiatal hernia is a disability that qualifies as an undiagnosed illness under 38 C.F.R. § 3.317. This includes determining whether the Veteran's hiatal hernia is: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; or (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) (this includes irritable bowel syndrome and other gastrointestinal conditions that cannot be explained by endoscopic, laboratory, or other objective signs of injury or disease). 

4. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the etiology of his bilateral sacroiliac joint disability. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished.

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In a February 2007 report of medical history the Veteran reported recurrent back pain. 

* In an October 2010 post-deployment screening the Veteran indicated his health was worse following deployment and specifically noted joint pain, stiffness, and swelling. 

* In the Veteran's December 2011 VA examination he noted treatment for his sacroiliac joint, however, a X-ray study indicated the sacroiliac joint to be within normal limits. 

* In February 2013, April 2013 and April 2014 the Veteran submitted summaries of his disability which are reiterated in his June 2014 lay statement and June 2017 hearing testimony. 

* In a June 2014 lay statement the Veteran noted excessive trauma to his lower back throughout service. Including military free fall parachuting and consistent impact to his back while sitting in Humvees and other combat vehicles driving over rough terrain on patrol.

* In the Veteran's June 2017 hearing testimony he stated that in-service imaging studies indicated degeneration and bone growths in the areas around the sacroiliac joints. The Veteran noted parachute jumps with as much as 175 pounds in gear and riding in vehicles with little or no suspension over rough terrain. The Veteran noted that he has not sought specific treatment since service but that he has purchased a new bicycle based on pain in his pelvic and girdle area. The Veteran stated that during gait analysis he was told to focus on mid-foot striking to reduce aggravation of previously injured areas. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner must provide an opinion as to whether the Veteran's bilateral sacroiliac joint disability began during a period of active service, or existed prior to service and was aggravated by service. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

5. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the symptomatology and severity of his left foot degenerative joint disease. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished.

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In a June 2012 treatment note the Veteran was seen with complaints of heel pain and the examiner noted tenderness on palpitation but no limitation of motion. A subsequent acupuncture treatment reduced the Veteran's pain level.

* In a July 2012 treatment note the Veteran was seen with complaints of heel pain. 

* In February 2013, April 2013 and April 2014 the Veteran submitted summaries of his disability which are reiterated in his June 2014 lay statement and June 2017 hearing testimony. 

* In a June 2014 lay statement the Veteran indicated that he has a diagnosis for plantar fasciitis that causes significant pain, abnormal gait, and limits mobility. 

* In the Veteran's June 2017 hearing testimony he indicated that his left foot has gotten worse since the VA awarded service connection. The Veteran also stated that December 2011 VA examination was during the rehab phase following a surgery. The Veteran also noted that he did not have enough time to collect all his medical records prior to the December 2011 examination. The Veteran reported that his left foot condition has worsened since his December 2011 VA examination. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner must provide an opinion as to whether the symptomatology and severity of the Veteran's left foot degenerative joint disease. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

6. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the symptomatology and severity of his right ankle degenerative joint disease. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished.

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In December 2011, the Veteran was afforded a VA examination. The Veteran reported weakness, stiffness, swelling, fatigability, and range of motion inhibited by popping and crepitus. Upon examination the Veteran's range of motion measurements included dorsiflexion of 0 to 20 degrees and plantar flexion of to 45 degrees in his right ankle.

* In February 2013, April 2013 and April 2014 the Veteran submitted summaries of his disability which are reiterated in his June 2014 lay statement and June 2017 hearing testimony. 

* In a June 2014 lay statement the Veteran indicated that his ankle disability interferes with sitting, standing, and weight bearing. 

* In the Veteran's June 2017 hearing testimony he indicated that he has episodes of pain in his right ankle that can cause him to use a brace for months at a time and can limit his ankle's range of motion. The Veteran also stated that his right ankle condition has worsened since his last VA examination. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner must provide an opinion as to whether the symptomatology and severity of the Veteran's right ankle degenerative joint disease. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

7. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the symptomatology and severity of his bilateral knee degenerative joint disease. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished.

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In December 2011, the Veteran was afforded a VA examination. The Veteran reported a history of a bilateral knee condition since 1995. The Veteran indicated symptoms of weakness, stiffness, tenderness, and pain. The Veteran does not experience swelling, heat, redness, giving way, lack of endurance, locking, deformity, drainage, effusion, subluxation, or dislocation. Upon examination the Veteran's range of motion measurements included flexion of 0 to 140 degrees and no limitation on extension in both knees. 

* In a July 2012 treatment note the Veteran was seen with complaints of "ice pick" pain in his left knee. The Veteran reported experiencing pain in his left knee since 2009. 

* In February 2013, April 2013 and April 2014 the Veteran submitted summaries of his disability which are reiterated in his June 2014 lay statement and June 2017 hearing testimony. 

* In a June 2014 lay statement the Veteran noted bilateral knee pain, swelling, popping, and clicking. 

* In the Veteran's June 2017 hearing testimony he noted that his left knee does not collapse but that he does experience difficulty with weight bearing and limited range of motion in his left knee. The Veteran reported that his pain worsens when on uneven terrain. The Veteran testified that he experiences swelling, popping, and crepitus in his left knee and that his condition has worsened since his last VA examination.

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner must provide an opinion as to whether the symptomatology and severity of the Veteran's bilateral knee degenerative joint disease. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

8. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the symptomatology and severity of his left shoulder degenerative joint disease. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished.

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In December 2011, the Veteran was afforded a VA examination. The Veteran reported experiencing weakness and pain since approximately 2010. Upon examination the Veteran's range of motion included flexion of 0 to 180 degrees, abduction of 0 to 180 degrees, external rotation of 0 to 90 degrees and internal rotation of 0 to 90 degrees. The examiner noted that joint function is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination on either side. 

* In February 2013, April 2013 and April 2014 the Veteran submitted summaries of his disability which are reiterated in his June 2014 lay statement and June 2017 hearing testimony. 

* In a June 2014 lay statement the Veteran reported that his shoulder surgery resulted in recurring pain and limits full functionality of his shoulder. The Veteran also indicated that he does not have full range of motion in his shoulder.

* In the Veteran's June 2017 hearing testimony he stated that the plate implanted in his shoulder as the result of surgery has affected his nerves and causes pain and tingling. The Veteran noted that his shoulder condition had worsened since his last VA examination. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner must provide an opinion as to whether the symptomatology and severity of the Veteran's left shoulder degenerative joint disease. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

9. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


